DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 9, 11, 12, 17, 19, 21, 23, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun, et al. (US Pre Grant Publication no. 2019/0394783 A1; See also parallel citations to 62/467,210 [“210”]) in view of Ahluwalia, et al. (US Pre Grant Publication No. 2011/0053598 A1) and Nakamura, et al. (US Pre Grant Publication No. 2013/0072201 A1). 

Regarding claims 1, 9 and 17, Byun discloses a resource status information transmission method, the method comprising, 

a. sending, by a first base station, a first message to a second base station, wherein the first message indicates the second base station to report a resource status (The system of Byun discloses that a first base station sends a first message to a second base station, which receives it, the message requesting the second base station to report load measurements per slice using an indicator [paragraph 0121; see also 210, section 2, pages 3-4].)

b. wherein the first message comprises indication information wherein the indication information indicates the second base station to report resource status based on a network slice; or (paragraph 0121 – see (a), supra; see also 210, section 2, pages 3-4).



c. receiving, by the first base station, resource status information from the second base station, wherein the resource status information comprises slice identification information of the network slice and a resource status corresponding to slice identification information of the network slice. (Byun further discloses that in response to the first message the second base station generates and transmits resource status information on a per slice basis to the first base station [paragraph 0122; see also 210, section 2, pages 3-4].)

Byun fails to disclose the first message includes at least one cell identifier wherein the at least one cell identifier comprises an identifier of a cell whose resource status needs to be reported. In the same field of endeavor, Ahluwalia discloses the first message includes at least one cell identifier wherein the at least one cell identifier comprises an identifier of a cell whose resource status needs to be reported (Ahluwalia discloses a first base station requesting a load report/sending a first message to a second base station, including an indication of which associated cells [i.e. cell identifier] are to be measured and receiving a report for the cells in response from the second base station [paragraphs 0016, 0090-0091; 0092-0105; claim 14].)
	Therefore, since the system of Ahluwalia disclose the use of cell identifiers in load measurement requests, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the cell identifiers of Ahluwalia with the system of Byun by including cell identifiers in the first message sent from the first base station to the second base station and to receive resource status information from the second base station at the first base station based on the requested cell identifiers. The motive to combine is to allow the base station to request load 
	Byun as modified by Ahluwalia fails to disclose the first message includes at least one resource type, and wherein the at least one resource type comprises a type of a resource whose resource status needs to be reported. In the same field of endeavor, Nakamura discloses the first message includes at least one resource type, and wherein the at least one resource type comprises a type of a resource whose resource status needs to be reported (Nakamura discloses that a class/resource type set could include multiple resource types to be reported, such as guaranteed and non-guaranteed bitrate traffic [paragraph 0037-0039; 0082-0086].)
	Therefore, since the system of Nakamura discloses resource type in load information requests, it would have been obvious to a person of ordinary skill in the art at before the effective filing date of the invention to combine the resource types of Nakamura with the system of Byun as modified by Ahluwalia by including resource types to be reported in the first message sent from the first base station to the second base station and received at the second base station and to then include resource status of the requested resource types in the received resources status information received at the second base station from the first base station, which transmits it. The motive to combine is to further allow the reduction in size of the resource status to be reported by limiting it to specific resource types.
	Regarding claim 9, Byun as modified by Ahluwalia and Nakamura fails to explicitly disclose an apparatus for a base station and  the apparatus comprising a first non-transitory memory storage comprising first instructions and at least one hardware processor in communication with the first non-transitory memory storage, wherein the at least one hardware processor executes the first instructions to. However, it is officially noted that it was well known in the art before the effective filing date of the invention to use processor linked memories to implement apparatuses and therefore would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use a 
	Regarding claim 17, Byun as modified by Ahluwalia and Nakamura fails to explicitly disclose a non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium stores an instruction, and wherein the instruction, when executed by at least one processor, causes the following operations to be performed. However, it is officially noted that it was well known in the art before the effective filing date of the invention to use non transitory memory, such as a ROM to store instructions to be executed to carry out functions and therefore would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use a memory to store instructions perform the received functions. The motive to combine is to use the memory to allow for distribution of the software to perform the functions.
	Regarding claim 3, 11 and 19, Byun discloses wherein the type of a resource whose resource status needs to be reported comprises a composite available capacity (paragraph 0122; see also see also 210, section 2, pages 3-4).
	Regarding claims 4 and 12, Byun as previously modified by Ahluwalia and Nakamura fails to disclose after the sending, by the first base station, a first message to the second base station, the method further comprises receiving, by the first base station, a second message from the second base station, wherein the second message comprises a cell identifier list, wherein the cell identifier list comprises an identifier that is of a cell whose resource status can be reported and that is in the at least one cell identifier. In the same field of endeavor, another portion of Ahluwalia discloses after the sending, by the first base station, a first message to the second base station, the method further comprises receiving, by the first base station, a second message from the second base station, wherein the second message comprises a cell identifier list, wherein the cell identifier list comprises an identifier that is of a cell whose resource status can be reported and that is in the at least one cell identifier. (The Ahluwalia discloses that in response to a load reporting request/first message, the first base station may receive a series of periodic load reports/resource status updates [paragraphs 0012, 0016, 0090, 0092-0105]. The second of the periodic reports may be the second message received by the second base station which can include a cell identifier [i.e. cell identifier list] that would match the cells that are requested [note it is inherent that the cell the load report message refers to is identified, as the receiving base station knows which cell the report refers to from multiple possibilities based on the message].)
	Therefore, since the system of Ahluwalia discloses peiordic reporting, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invetion to implement the periodic reporting of Ahluwalia in the system of Byun as previously modified by Ahluwalia and Nakamura by requesting periodic reports including a second message reporting status information of a requested cell identifier. The motive to combine is to allow periodic updates with a single message


Regarding claim 21, Byun discloses an apparatus for a second base station to

a. receive a first message from a first base station, wherein the first message indicates the apparatus to report a resource status (The system of Byun discloses that a first base station sends a first message to a second base station, which receives it, the message requesting the second base station to report load measurements per slice using an indicator [paragraph 0121; see also 210, section 2, pages 3-4].)





c. send resource status information to the first base station, wherein the resource status information comprises slice identification information of the network slice and a resource status corresponding to the slice identification information of the network slice. (Byun further discloses that in response to the first message the second base station generates and transmits resource status information on a per slice basis to the first base station [paragraph 0122; see also 210, section 2, pages 3-4].)

Byun fails to disclose the first message includes at least one cell identifier wherein the at least one cell identifier comprises an identifier of a cell whose resource status needs to be reported. In the same field of endeavor, Ahluwalia discloses the first message includes at least one cell identifier wherein the at least one cell identifier comprises an identifier of a cell whose resource status needs to be reported (Ahluwalia discloses a first base station requesting a load report/sending a first message to a second base station, including an indication of which associated cells [i.e. cell identifier] are to be measured and receiving a report for the cells in response from the second base station [paragraphs 0016, 090-0091; 0092-0105; claim 14].)
	Therefore, since the system of Ahluwalia disclose the use of cell identifiers in load measurement requests, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the cell identifiers of Ahluwalia with the system of Byun by including 
	Byun as modified by Ahluwalia fails to disclose the first message includes at least one resource type, and wherein the at least one resource type comprises a type of a resource whose resource status needs to be reported. In the same field of endeavor, Nakamura discloses the first message includes at least one resource type, and wherein the at least one resource type comprises a type of a resource whose resource status needs to be reported (Nakamura discloses that a class/resource type set could include multiple resource types to be reported, such as guaranteed and non-guaranteed bitrate traffic [paragraph 0037-0039; 0082-0086].)
	Therefore, since the system of Nakamura discloses resource type in load information requests, it would have been obvious to a person of ordinary skill in the art at before the effective filing date of the invention to combine the resource types of Nakamura with the system of Byun as modified by Ahluwalia by including resource types to be reported in the first message sent from the first base station to the second base station and received at the second base station and to then include resource status of the requested resource types in the received resources status information received at the second base station from the first base station, which transmits it. The motive to combine is to further allow the reduction in size of the resource status to be reported by limiting it to specific resource types.
Byun as modified by Ahluwalia and Nakamura fails to explicitly disclose a second non-transitory memory storage comprising second instructions and at least one hardware processor in communication with the first non-transitory memory storage, wherein the at least one hardware processor executes the second instructions to. However, it is officially noted that it was well known in the art before the 
	Regarding claim 23, Byun discloses wherein the type of a resource whose resource status needs to be reported comprises a composite available capacity (paragraph 0122; see also see also 210, section 2, pages 3-4).
Regarding claim 24, Byun discloses acommunication system for resource status information transmission, comprising:

a. a first base station and a second base station, wherein the first base station is configured to send a first message to the second base station, wherein the first message indicates the second base station to report a resource status (The system of Byun discloses that a first base station sends a first message to a second base station, which receives it, the message requesting the second base station to report load measurements per slice using an indicator [paragraph 0121; see also 210, section 2, pages 3-4].)

b. wherein the first message comprises indication information wherein the indication information indicates the second base station to report resource status based on a network slice; or (paragraph 0121 – see (a), supra; see also 210, section 2, pages 3-4).



Byun further discloses that in response to the first message the second base station generates and transmits resource status information on a per slice basis to the first base station [paragraph 0122; see also 210, section 2, pages 3-4].)

	Regarding claim 26, Byun discloses wherein the type of a resource whose resource status needs to be reported comprises a composite available capacity (paragraph 0122; see also see also 210, section 2, pages 3-4).

Allowable Subject Matter

Claims 2, 5-8, 10, 13-16, 18, 22, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 2, 10, 18, 22 and 25 the prior art fails to teach, suggest or disclose after determining, based on the resource status corresponding to the service classification identifier slice identification information of the network slice, a radio resource management (RRM) policy of a service corresponding to the service classification identifier slice identification information of the network slice. That is, no art teaching this element could be located. The closest prior art of record is that of Mildh, et Byun as modified by Ahluwalia and Nakamura to include elements directed to this limitation would be beyond the skill of a person of ordinary skill in the art at the time of the invention. 
Regarding claims 5 and 13, the prior art fails to teach, suggest or disclose the second message further comprises at least one of the following: a service classification identifier set slice identification information of at least one network slice, a failed cell identifier list, a type that is of a resource whose resource status cannot be reported and that is corresponding to a cell identifier comprised in the failed cell identifier list, or a cause that leads to a failure in reporting a resource status and that is corresponding to the cell identifier comprised in the failed cell identifier list; and wherein the service classification identifier set slice identification information of at least one network slice comprises a service classification identifier of a service slice identification information of a network slice whose resource status cannot be reported, and wherein the failed cell identifier list comprises an identifier that is of a cell whose resource status cannot be reported and that is in the first cell identifier list at least one cell identifier. That is, no art teaching this element could be located. Furthermore, given the number and type of combinations made, the further modification of the system of Byun as modified by Ahluwalia and Nakamura to include elements directed to this limitation would be beyond the skill of a person of ordinary skill in the art at the time of the invention.
Regarding claims 6 and 14, the prior art fails to teach, suggest or disclose the first message comprises the service classification identifier slice identification information of the network slice, the first cell identifier list at least one cell identifier, and the first resource type set at least one resource Byun as modified by Ahluwalia and Nakamura to include elements directed to this limitation would be beyond the skill of a person of ordinary skill in the art at the time of the invention.
Regarding claims 7 and 15, the prior art fails to teach, suggest or disclose when the first message comprises the service classification identifier slice identification information of the network slice, the first cell identifier list at least one cell identifier, and the first resource type set at least one resource type, before the sending, by the first base station, a first message to the second base station, the method further comprises obtaining, by the first base station, the service classification identifier slice identification information of the network slice of a service provided by the second base station. That is, no art teaching this element could be located. Furthermore, given the number and type of combinations made, the further modification of the system of Byun as modified by Ahluwalia and Nakamura to include elements directed to this limitation would be beyond the skill of a person of ordinary skill in the art at the time of the invention.
Regarding claims 8 and 16, the claims depend from claims 2 and 10 and are allowable for at least the reasons stated with respect to those claims, supra.

Response to Arguments

Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 

	Regarding claims 1-19, Applicant argues that the claims are allowable as they incorporate some of the subject matter from objected claim 3 (Applicant’s Arguments and Remarks, page 1). The Examiner disagrees and notes that the incorporation has left out critical elements for allowability and notes that a rejection has now been presented as discussed, supra.
Regarding claims 21-26, Applicant argues that the claims are allowable for the same reasons discussed with respect to claims 1-19 (pages 1-2). Therefore the Examiner disagrees for the same reasons set forth with respect to claims 1-19. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

a. R2-1701052 (Author Unknown, Slice Availability, Doc. No. R2-1701052, 17 February 2017, pages 1-5) – disclosing exchange of supported slices between gNBs

b. R3-171788 (Author Unknown, Slice exchange and update over Xn, Doc. No. R3-171788, 15 May 2017, pages 1-4) –  disclosing exchange of supported slices between gNBs using Xn Setup Request and Responses

c. R3-171047 (Author Unknown, RAN supporting Network Slicing, Doc. No. R3-171047, 7 April 2017, pages 1-2) –  disclosing exchange of supported slices between gNBs using Xn Setup Request and Responses

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466